Citation Nr: 0821610	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-05 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right sided 
numbness.

2.  Entitlement to service connection for an extradural 
deformity "by disc osteophyte" to include a flattening of 
the spinal cord.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran






ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from September 1974 until 
November 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

The Board first considered this appeal in December 2007 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  

The veteran submitted additional evidence in June 2008.  The 
veteran also submitted a written waiver of review of that 
evidence by the agency of original jurisdiction and therefore 
referral to the RO of evidence received directly by the Board 
is not required. 38 C.F.R. § 20.1304.  However, because the 
case is being remanded, the RO will have the opportunity to 
consider the evidence submitted to the Board in June 2008. 
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.






REMAND

After the May 2008 Board hearing the veteran submitted 
additional records.  Included in these records was a form 
detailing Social Security Administration disability benefit 
payments for tax purposes.  It is unclear what conditions 
constitute the basis for the veteran's Social Security 
Administration disability benefits; however, given the timing 
of the submission it may be related to the issues currently 
on appeal.  Complete copies of the medical records upon which 
any disability decision was based, as well as any agency 
decision with the associated List of Exhibits, have not been 
made part of the claims file.  VA's duty to assist extends to 
obtaining records from the Social Security Administration. 
38 U.S.C.A. § 5103A, 38 C.F.R. §  3.159(c)(2).

Additionally, under the duty to assist, a medical examination 
or medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. § 
3.159(c)(4). See Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").



In the present case, the record contains an October 2005 VA 
examination which indicated there was no evidence the 
cervical osteoarthritis was caused by or aggravated by active 
service.  Subsequently, the veteran submitted written 
statements from his VA physicians, dated in March 2006 and 
April 2008, which generally related the veteran's cervical 
spine condition to the injury during service.  However, there 
was no rationale offered to explain this opinion.  As there 
are conflicting yet conclusory VA medical opinions addressing 
the veteran's service connection claim for extradural 
deformity by disc osteophyte, to include flattening of the 
spinal cord, the Board finds that a VA examination is 
necessary to elucidate and reconcile the existing medical 
evidence.  In this regard, the Board further notes that the 
issue of right sided numbness, which the veteran appears to 
claim is related to his cervical spine disability, is 
inextricably intertwined with the cervical spine claim.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain the veteran's 
Social Security Administration disability 
file, including any pertinent claim for 
benefits, the Social Security 
Administration decision, any List of 
Exhibits associated with the decision and 
copies of all of the medical records upon 
which any decision concerning the 
veteran's entitlement to benefits was 
based.

2.  The veteran should be afforded an 
appropriate VA examination to ascertain 
the nature and etiology of any cervical 
spine disability and right sided numbness 
that may be present.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, and following this 
review and the examination render an 
opinion as to the following:

a) Whether it is at least as likely as not 
(at least a 50 percent probability) that 
the service-connected left shoulder 
disability causes or aggravates the 
current cervical spine disability and 
right sided numbness, or alternatively, 
whether the current cervical spine 
disability and right sided numbness is 
otherwise causally or etiologically 
related to any incident of the veteran's 
active service.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

3.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.  
The veteran need take no action until he 
is notified.  The Board intimates no 
opinion, either factual or legal, as to 
the ultimate conclusion warranted in this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




